  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DEMETRIUS YVONNE PARKS                  )
doing business as                       )
Parks Pharmacy, Inc.,                   )
                                        )
     Plaintiff,                         )
                                        )           CIVIL ACTION NO.
     v.                                 )             2:20cv19-MHT
                                        )                 (WO)
PRIME THERAPEUTICS, LLC,                )
                                        )
     Defendant.                         )

                                  JUDGMENT

    Based       on    the   parties’        agreement       that    this   case

should     be        dismissed      for      lack      of    subject-matter

jurisdiction, with which the court agrees, it is the

ORDER,    JUDGMENT,         and   DECREE     of     the     court   that     the

motion to dismiss (doc. no. 9) is granted to the extent

that this cause is dismissed in its entirety without

prejudice and with the parties to bear their own costs.

    All other pending motions are denied as moot.

    The clerk of the court is DIRECTED to enter this

document    on       the    civil      docket     as   a    final    judgment

pursuant    to       Rule   58    of   the    Federal       Rules    of    Civil
Procedure.

    This case is closed.

    DONE, this the 18th day of March, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
